1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10

11   ERIC PEREZ,                              CASE NO. EDCV 20-01563-JLS(AS)

12                     Petitioner,            ORDER ACCEPTING FINDINGS,
13        v.                                  CONCLUSIONS AND
14   PEOPLE OF THE STATE OF                   RECOMMENDATIONS OF UNITED
     CALIFORNIA, WARREN L.
15   MONTGOMERY, Warden,                      STATES MAGISTRATE JUDGE
16

17                     Respondents.
18

19
20
          Pursuant to 28 U.S.C. section 636, the Court has reviewed the
21
     Petition, all of the records herein and the attached Report and
22
     Recommendation    of   United   States    Magistrate   Judge   to   which   no
23
     objections were filed.       Accordingly, the Court concurs with and
24
     accepts the findings and conclusions of the Magistrate Judge.
25

26
          IT IS ORDERED that Judgment be entered denying the Petition
27
     with prejudice.
28
1         IT IS FURTHER ORDERED that the Clerk serve copies of this
2    Order, the Magistrate Judge’s Report and Recommendation and the
3
     Judgment   herein   on   counsel   for    Petitioner   and   counsel   for
4
     Respondent.
5

6
     DATED: May 10, 2021__
7

8                                             ___________    _________ ____
                                                    JOSEPHINE L. STATON
9                                              UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                         2
